DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Invention 1 (claims 1-17) in the reply filed on November 9, 2021 is acknowledged.
The traversal appears to be on the ground(s) that there would be no serious burden to search all of the claims since all of the claims have closely related subject matter within the same field of endeavor. This is not found persuasive because the elected and non-elected inventions are separately classified, so the examination of the elected and non-elected inventions would be serious search burden on the Examiner. Also, Applicant has not supplied appropriate showings or evidence that there is no serious burden for example.
The requirement is still deemed proper and is therefore made FINAL. Claims 18-20 drawn to the non-elected invention have been withdrawn from examination for patentability.
Information Disclosure Statement
The information disclosure statement (IDS) filed on October 20, 2020 and IDS filed on May 12, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 5-10 and 12-15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chason US 2003/0013218 in view of Ramdani US 2011/0140242.
Regarding claim 1, Chason teaches a semiconductor device (e.g., Fig. 1) comprising: 
a substrate (e.g., 22, Fig. 2, [27]); 
a temperature-sensitive material (e.g., 26, Fig. 2, [30]) supported by the substrate, the temperature-sensitive material having a thermal degradation temperature in a range from 50°C to 250°C (e.g., cadmium mercury telluride (CdHgTe), [30]; CdHgTe of Chason corresponds to the temperature-sensitive material disclosed in Applicant’s original disclosure (e.g., [19]), a thermal degradation temperature of which is in the claimed range. Thus Chason teaches this feature.); 
an aluminum nitride tensile layer (e.g., 24 (aluminum nitride), Fig. 1, [28]; Aluminum nitride of the layer 24 of Chason corresponds to the tensile material disclosed in Applicant’s original disclosure (e.g., [40]). Thus Chason teaches this feature.) overlying at least a portion of the substrate; and 
a compressive layer (e.g., 28 (silicon oxide), Fig. 1, [29]); silicon oxide of the layer 28 of Chason corresponds to the compressive material disclosed in Applicant’s original disclosure (e.g., [51]). Thus Chason teaches this feature.) overlying at least a part of the substrate.
Chason does not explicitly teach wherein the aluminum nitride tensile layer and the compressive layer both impart forces to the substrate to thereby control an amount that the substrate bows.
Chason, however, recognizes that 28 (considered as a compressive layer) serves to relieve strain in 24 (considered as an aluminum nitride tensile layer) as a result of differences in the lattice constants of 22 (considered as a substrate) and 24 (e.g., [27]). Also, Ramdani teaches the 2 of 104, Figs. 1-2, [104]) both impart forces to the substrate to thereby control an amount that the substrate bows (e.g., [19]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Ramdani with that taught by Chason to arrive at the claimed invention for the purpose of reducing or minimizing wafer bow for example (e.g., Ramdani, [19]).
Regarding claim 3, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the aluminum nitride tensile layer has an intrinsic tensile stress in the range from +10 MPa to +1 GPa (e.g., Chason, 24 (aluminum nitride); Ramdani, [19]).
Regarding claim 5, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the aluminum nitride tensile layer is in direct contact with the compressive layer (e.g., Chason, Fig. 1).
Regarding claim 6, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the aluminum nitride tensile layer is separated from the temperature-sensitive material by one or more intermediate layers (e.g., Chason, 30, Fig. 1, [26]).  
Regarding claim 7, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the aluminum nitride tensile layer is between the temperature-sensitive material and the compressive layer (e.g., Chason, Fig. 1).  
Regarding claim 8, Chason (e.g., Fig. 1) in view of Ramdani teaches the semiconductor device according to claim 1 as discussed above.

Regarding claim 9, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the temperature-sensitive material is a photoconductor (e.g., Chason, 26 (cadmium mercury telluride); [115], [125]).
Regarding claim 10, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the temperature-sensitive material is Hg1-xCdxTe having a thermal degradation temperature in the range from 120°C to 150oC (e.g., Chason, cadmium mercury telluride (CdHgTe) of 26, [30]; CdHgTe of Chason in view of Ramdani corresponds to the temperature-sensitive material disclosed in Applicant’s original disclosure (e.g., [19]), a thermal degradation temperature of which is in the claimed range. Thus Chason in view of Ramdani teaches this feature.).
Regarding claim 12, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the compressive layer is a bonding layer (e.g., Chason, 28, Fig. 1; 28 bonds 22 and 24).
Regarding claim 13, Chason in view of Ramdani teaches the semiconductor device according to claim 12, wherein the compressive layer is an SiOx layer (e.g., Chason, 28 (silicon oxide), [29]).  

Regarding claim 15, Chason in view of Ramdani teaches the semiconductor device according to claim 1, wherein the substrate is a silicon substrate (e.g., Chason, 22, [27]).
Allowable Subject Matter
Claims 2, 4, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 13, 2022